DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s RCE filed on 11/10/2021.
Claims 1-2, 4, 6, 8, 10 are pending.
The amendment to specification filed on 10/12/2021 is accepted.

Response to Arguments
Applicant’s arguments filed on 10/12/2021 have been fully considered and are persuasive. 
Claims 1-2, 4, 6, 8, 10 are allowed.
The discovered prior art do not teach or suggest the claim limitations of “wherein the transfer check circuit is configured to, when the transfer check circuit has determined that the difference information has not correctly arrived, issue a retransmission request, wherein the diagnostic circuit is configured to activate a secure boot after power cut off, and wherein the diagnostic circuit is configured to, when a difference information is determined to not be executed properly, to cause a secure boot to be activated” under the context of the rest of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Lee (US PGPUB 2004/0054995) discloses a method of updating firmware for a product by downloading the updated firmware and automatically diagnosing download errors when processing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HANG PAN/Primary Examiner, Art Unit 2193